Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
This office action is in response to applicant’s arguments and amendments filed 09/03/2021, which are in response to USPTO Office Action mailed 03/23/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 

Claim Objections
Claims 1, 7, and 8 are objected to because of the following informalities:  
Claim 1 reads “being made by assembling two or more of the components one another by the robot” but should instead read “being made by assembling two or more of the components with one another by the robot”.
Claim 7 reads “being made by assembling two or more of the components one another by the robot” but should instead read “being made by assembling two or more of the components with one another by the robot”.
Claim 8 reads “being made by assembling two or more of the components one another by the robot” but should instead read “being made by assembling two or more of the components with one another by the robot”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Asaoka et al. (JPH07152420A, as provided by applicant, hereinafter referred to as Asaoka), and further in view of Kanno et al. (EP-1589483-B1, hereinafter referred to as Kanno).

Regarding claim 1,
Asaoka teaches a robot connected to an image capturing device ([0007], a robot for moving a plurality of parts; [0016], the position and orientation of the components are captured by a camera that supplies the information to the robot; here, the camera and robot are connected), the robot comprising:
an end effector configured to operate with a plurality of targets ([0010], the robot grips the component; [0016], the camera captures information about the position of the robot hand (i.e. end effector of the robot); the information includes position/orientation information of the hand of the robot; here, the robot hand is an end effector configured to operate with a plurality of targets);
a memory configured to store a program and an initial priority order of an assemble operation of the plurality of targets ([0007], the robot determines what the order of assembly of components should be; [0010], the robot selects the optimum work procedure for assembly (i.e. initial priority order), plans the procedure, and stores it in the storage means (i.e. memory)); and
a processor configured to execute the program so as to ([0007], the robot determines what the order of assembly of components should be; here, this computation is done by a processor and the program is the assembly process):
cause the image capturing device to capture an image of a container in which the plurality of targets are placed as an initial state of the plurality of targets prior to the assemble operation ([0016], the position and orientation of the components are captured by a camera that supplies the information to the robot; [0017], the initial state means the position and posture of each component before the start of the assembly work), 
the plurality of targets including components whose types are different from one another among the components (Fig. 2, shows the plurality of targets on a workbench (i.e. container) and the targets/components are different types from one another), 
a component kit being made by assembling two or more of the components one another by the robot (Fig. 4, shows the component kit being made by assembling two or more of the components with one another by the robot; [0010], the robot moves/assembles a plurality of parts to be assembled under the control of the control means according to the optimal work procedure (i.e. initial priority order)),
detect types, positions and poses of the plurality of targets based on the captured image ([0016], the recognition unit recognizes the type, position, and orientation of the components based on the image captured by the camera),
obtain the initial priority order of the assemble operation from the memory ([0007], the robot determines what the order of assembly of components should be; [0010], the robot selects the optimum work procedure for assembly (i.e. initial priority order), plans the procedure, and stores it in the storage means (i.e. memory));
determine whether the initial priority order of one or more of the component kits being assembled using the plurality of targets placed in the container is operable according to the detected types, the detected positions and the detected poses ([0016], the planning unit plans an optimal work procedure (i.e. initial priority order) for the robot based on the initial state of each component/target (i.e. type, position, and pose of each component) and the final target state of the assembled components; here, the optimal work procedure is based on the operability of the process which is determined from the types, positions, and poses of the targets);
modify the initial priority order to a modified priority order when one target of the at least two targets is in a first operation under the initial priority order ([0007], the robot determines what the order of assembly of components should be; [0007], the assembly has an initial state and a target/final state; [0011], an intermediate stage during assembly (after the initial state but before the final state) is sequentially updated based on the arrangement of each component; [0013], if a component is missing or needs to be added, the planning means re-plans (i.e. modifies) the optimal work procedure (i.e. initial priority order) for the robot to follow during assembly; here, if there are missing components of the component kit or more components to be assembled with the component kit, the priority order is updated and continues assembling the component kit; here, the optimal work procedure is modified based on the targets available for operation);
cause the robot to assemble at least two targets of the plurality of targets to make the component kit based on the modified priority order ([0010], the robot moves/assembles a plurality of parts to be assembled under the control of the control means according to the optimal work procedure (i.e. determined priority order); [0007], the assembly has an initial state and a target/final state; [0011], an intermediate stage during assembly (after the initial state but before the final state) is sequentially updated based on the arrangement of each component; [0013], if a component is missing or needs to be added, the planning means re-plans (i.e. modifies) the optimal work procedure (i.e. initial priority order) for the robot to follow during assembly; here, if there are missing components of the component kit or more components to be assembled with the component kit, the priority order is modified and continues assembling the component kit), and
repeat the causing of the image capturing device to capture the image ([0017], the information on the intermediate state is sequentially updated and collated with the result of image recognition obtained via the camera; here, the camera repeatedly captures images during the assembly process to repeat and complete the assembly process; [0016], the position and orientation of the components are captured by a camera that supplies the information to the robot), 
the detecting of the types, positions and poses of the plurality of targets ([0016], the recognition unit recognizes the type, position, and orientation of the components based on the image captured by the camera), 
the determining whether the modified priority order is operable ([0016], the planning unit plans an optimal work procedure (i.e. initial priority order) for the robot based on the initial state of each component/target (i.e. type, position, and pose of each component) and the final target state of the assembled components; here, the optimal work procedure is based on the operability of the process which is determined from the types, positions, and poses of the targets), 
the modifying of the modified priority order when the modified priority order is not operable ([0007], the robot determines what the order of assembly of components should be; [0007], the assembly has an initial state and a target/final state; [0011], an intermediate stage during assembly (after the initial state but before the final state) is sequentially updated based on the arrangement of each component; [0013], if a component is missing or needs to be added, the planning means re-plans (i.e. modifies) the optimal work procedure (i.e. initial priority order) for the robot to follow during assembly; here, if there are missing components of the component kit or more components to be assembled with the component kit, the priority order is updated and continues assembling the component kit; here, the optimal work procedure is modified based on the targets available for operation), and
the causing of the robot to assemble all of the plurality of targets to form a final product ([0010], the robot moves/assembles a plurality of parts to be assembled under the control of the control means according to the optimal work procedure (i.e. determined priority order); [0007], the assembly has an initial state and a target/final state; [0011], an intermediate stage during assembly (after the initial state but before the final state) is sequentially updated based on the arrangement of each component; [0013], if a component is missing or needs to be added, the planning means re-plans (i.e. modifies) the optimal work procedure (i.e. initial priority order) for the robot to follow during assembly; here, if there are missing components of the component kit or more components to be assembled with the component kit, the priority order is modified and continues assembling the component kit).
However, Asaoka does not explicitly teach at least two targets of the plurality of targets being partially overlapped one another.
(Fig. 2, targets W are overlapping in container 32; Fig. 7, at least two targets of the plurality of targets are partially overlapping one another).
Asaoka and Kanno are analogous art to the claimed invention since they are from the similar field of assembly robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot of Asaoka with the overlapping targets of Kanno to create a robot that can identify and assemble overlapping parts with one another.
The motivation for modification would have been to create a robot that can identify and assemble overlapping parts with one another in order to have a more effective assembly robot and process. Identifying and assembling overlapping parts save assembly time and creates a more efficient process.

Regarding claim 2,
Asaoka-Kanno teach the invention as described in claim 1. Asaoka-Kanno further teach:
the processor is configured to cause the robot to assemble the component kit and then to place the assembled component kit in the container (Asaoka, [0007], the robot determines what the order of assembly of components should be; here, this computation is done by a processor; [0010], the robot moves/assembles a plurality of parts to be assembled under the control of the control means according to the optimal work procedure (i.e. initial priority order); Fig. 3, when the assembly reaches the target state (i.e. assembled component kit) it is placed on the workbench (i.e. in the container)).

Regarding claim 3,
Asaoka-Kanno teach the invention as described in claim 1. Asaoka-Kanno further teach:
(Asaoka, [0007], the robot determines what the order of assembly of components should be; here, this computation is done by a processor; [0007], the assembly has an initial state and a target/final state; [0011], an intermediate stage during assembly (after the initial state but before the final state) is sequentially updated based on the arrangement of each component; [0013], if a component is missing or needs to be added, the planning means re-plans the optimal work procedure (i.e. initial priority order) for the robot to follow during assembly; here, if there are missing components of the component kit or more components to be assembled with the component kit, the priority order is updated and continues assembling the component kit).

Regarding claim 4,
Asaoka-Kanno teach the invention as described in claim 1. Asaoka-Kanno further teach:
the processor is configured to cause the robot to place the final product in the container (Asaoka, [0007], the robot determines what the order of assembly of components should be; here, this computation is done by a processor; Fig. 2, the unassembled parts start on a workbench (i.e. in a container); Fig. 3, the assembled finished product is placed on the workbench (i.e. back in the container).

Regarding claim 5,
Asaoka-Kanno teach the invention as described in claim 1. Asaoka-Kanno further teach:
the processor is configured to determine a first place priority for the assemble operation is the component kit that has the largest number of assembling process steps needed to be completely (Asaoka, [0007], the robot determines what the order of assembly of components should be; here, this computation is done by a processor; Fig. 9, shows component C is righted before assembly; here, correcting the position of C adds an extra step to assembly; Fig. 10, shows the first place priority for assembly is the process of righting C, then assembling A and B, and then assembling AB with C; here, this process is the largest number of assembling steps and is therefore the first place priority for assembly of the component kit).

Regarding claim 6,
Asaoka-Kanno teach the invention as described in claim 1. Asaoka-Kanno further teach:
wherein, when the processor determines that there is the component kit which is assembled with the component kit that has been most recently assembled (Asaoka, [0007], the robot determines what the order of assembly of components should be; here, this computation is done by a processor; Fig. 5, shows components B and C are assembled together and then component BC is assembled with A; the component kit BC is the most recently assembled and is in the first place priority to be assembled with A; here, component kit BC is assembled with component kit A),
 the processor is configured to determine a first place priority for the assemble operation is the component kit which is assembled with the component kit that has been most recently assembled (Asaoka, [0007], the robot determines what the order of assembly of components should be; here, this computation is done by a processor; Fig. 5, shows components B and C are assembled together and then component BC is assembled with A; the component kit BC is the most recently assembled and is in the first place priority to be assembled with A; here, the most recently assembled component kit is in the first place priority order rather than a component kit with the most assembling process steps).

Regarding claim 7,
Asaoka teaches a control device that is connected to an image capturing device and controls a robot, comprising ([0007], a control unit for controlling the robot, a robot for moving a plurality of parts; [0016], the position and orientation of the components are captured by a camera (controlled by the controller) that supplies the information to the robot; here, the controller, camera, and robot are connected):
a memory configured to store a program and an initial priority order of an assemble operation of a plurality of targets ([0007], the robot determines what the order of assembly of components should be; [0010], the robot selects the optimum work procedure for assembly (i.e. initial priority order), plans the procedure, and stores it in the storage means (i.e. memory)); and
a processor configured to execute the program so as to ([0007], the robot determines what the order of assembly of components should be; here, this computation is done by a processor and the program is the assembly process):
cause the image capturing device to capture an image of a container in which the plurality of targets are placed as an initial state of the plurality of targets prior to the assemble operation ([0016], the position and orientation of the components are captured by a camera that supplies the information to the robot; [0017], the initial state means the position and posture of each component before the start of the assembly work), 
the plurality of targets including components whose types are different from one another among the components (Fig. 2, shows the plurality of targets on a workbench (i.e. container) and the targets/components are different types from one another), 
a component kit being made by assembling two or more of the components one another by the robot (Fig. 4, shows the component kit being made by assembling two or more of the components with one another by the robot; [0010], the robot moves/assembles a plurality of parts to be assembled under the control of the control means according to the optimal work procedure (i.e. initial priority order));
detect types, positions and poses of the plurality of targets based on the captured image ([0016], the recognition unit recognizes the type, position, and orientation of the components based on the image captured by the camera),
obtain the initial priority order of the assemble operation from the memory ([0007], the robot determines what the order of assembly of components should be; [0010], the robot selects the optimum work procedure for assembly (i.e. initial priority order), plans the procedure, and stores it in the storage means (i.e. memory));
determine whether the initial priority order of one or more of the component kits being assembled using the plurality of targets placed in the container is operable according to the detected types, the detected positions and the detected poses ([0016], the planning unit plans an optimal work procedure (i.e. initial priority order) for the robot based on the initial state of each component/target (i.e. type, position, and pose of each component) and the final target state of the assembled components; here, the optimal work procedure is based on the operability of the process which is determined from the types, positions, and poses of the targets);
modify the initial priority order to a modified priority order when one target of the at least two targets is in a first operation under the initial priority order ([0007], the robot determines what the order of assembly of components should be; [0007], the assembly has an initial state and a target/final state; [0011], an intermediate stage during assembly (after the initial state but before the final state) is sequentially updated based on the arrangement of each component; [0013], if a component is missing or needs to be added, the planning means re-plans (i.e. modifies) the optimal work procedure (i.e. initial priority order) for the robot to follow during assembly; here, if there are missing components of the component kit or more components to be assembled with the component kit, the priority order is updated and continues assembling the component kit; here, the optimal work procedure is modified based on the targets available for operation);
cause the robot to assemble at least two targets of the plurality of targets to make the component kit based on the modified priority order ([0010], the robot moves/assembles a plurality of parts to be assembled under the control of the control means according to the optimal work procedure (i.e. determined priority order); [0007], the assembly has an initial state and a target/final state; [0011], an intermediate stage during assembly (after the initial state but before the final state) is sequentially updated based on the arrangement of each component; [0013], if a component is missing or needs to be added, the planning means re-plans (i.e. modifies) the optimal work procedure (i.e. initial priority order) for the robot to follow during assembly; here, if there are missing components of the component kit or more components to be assembled with the component kit, the priority order is modified and continues assembling the component kit); and
repeat the causing of the image capturing device to capture the image ([0017], the information on the intermediate state is sequentially updated and collated with the result of image recognition obtained via the camera; here, the camera repeatedly captures images during the assembly process to repeat and complete the assembly process; [0016], the position and orientation of the components are captured by a camera that supplies the information to the robot), 
the detecting of the types, positions and poses of the plurality of targets ([0016], the recognition unit recognizes the type, position, and orientation of the components based on the image captured by the camera), 
the determining whether the modified priority order is operable ([0016], the planning unit plans an optimal work procedure (i.e. initial priority order) for the robot based on the initial state of each component/target (i.e. type, position, and pose of each component) and the final target state of the assembled components; here, the optimal work procedure is based on the operability of the process which is determined from the types, positions, and poses of the targets), 
the modifying of the modified priority order when the modified priority order is not operable ([0007], the robot determines what the order of assembly of components should be; [0007], the assembly has an initial state and a target/final state; [0011], an intermediate stage during assembly (after the initial state but before the final state) is sequentially updated based on the arrangement of each component; [0013], if a component is missing or needs to be added, the planning means re-plans (i.e. modifies) the optimal work procedure (i.e. initial priority order) for the robot to follow during assembly; here, if there are missing components of the component kit or more components to be assembled with the component kit, the priority order is updated and continues assembling the component kit; here, the optimal work procedure is modified based on the targets available for operation), and 
the causing of the robot to assemble all of the plurality of targets to form a final product ([0010], the robot moves/assembles a plurality of parts to be assembled under the control of the control means according to the optimal work procedure (i.e. determined priority order); [0007], the assembly has an initial state and a target/final state; [0011], an intermediate stage during assembly (after the initial state but before the final state) is sequentially updated based on the arrangement of each component; [0013], if a component is missing or needs to be added, the planning means re-plans (i.e. modifies) the optimal work procedure (i.e. initial priority order) for the robot to follow during assembly; here, if there are missing components of the component kit or more components to be assembled with the component kit, the priority order is modified and continues assembling the component kit).
However, Asaoka does not explicitly teach at least two targets of the plurality of targets being partially overlapped one another.
(Fig. 2, targets W are overlapping in container 32; Fig. 7, at least two targets of the plurality of targets are partially overlapping one another).
Asaoka and Kanno are analogous art to the claimed invention since they are from the similar field of assembly robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot of Asaoka with the overlapping targets of Kanno to create a robot that can identify and assemble overlapping parts with one another.
The motivation for modification would have been to create a robot that can identify and assemble overlapping parts with one another in order to have a more effective assembly robot and process. Identifying and assembling overlapping parts save assembly time and creates a more efficient process.

Regarding claim 8,
Asaoka teaches a robot system comprising ([0007], a robot system for performing an assembly operation): 
a robot having an end effector, the end effector being configured to operate with a plurality of targets ([0007], a robot for moving a plurality of parts; [0010], the robot grips the component; [0016], the camera captures information about the position of the robot hand (i.e. end effector of the robot); the information includes position/orientation information of the hand of the robot; here, the robot hand is an end effector configured to operate with a plurality of targets));
an image capturing device ([0016], a camera captures an image of the position and orientation of the components to be assembled);
a memory configured to store a program and an initial priority order of an assemble operation of the plurality of targets ([0007], the robot determines what the order of assembly of components should be; [0010], the robot selects the optimum work procedure for assembly (i.e. initial priority order), plans the procedure, and stores it in the storage means (i.e. memory)); and 
a processor configured to execute the program so as to ([0007], the robot determines what the order of assembly of components should be; here, this computation is done by a processor and the program is the assembly process):
cause the image capturing device to capture an image of a container in which the plurality of targets are placed as an initial state of the plurality of targets prior to the assemble operation ([0016], the position and orientation of the components are captured by a camera that supplies the information to the robot; [0017], the initial state means the position and posture of each component before the start of the assembly work), 
the plurality of targets including components whose types are different from one another among the components (Fig. 2, shows the plurality of targets on a workbench (i.e. container) and the targets/components are different types from one another), 
a component kit being made by assembling two or more of the components one another by the robot (Fig. 4, shows the component kit being made by assembling two or more of the components with one another by the robot; [0010], the robot moves/assembles a plurality of parts to be assembled under the control of the control means according to the optimal work procedure (i.e. initial priority order)),
detect types, positions and poses of the plurality of targets based on the captured image ([0016], the recognition unit recognizes the type, position, and orientation of the components based on the image captured by the camera),
obtain the initial priority order of the assemble operation from the memory ([0007], the robot determines what the order of assembly of components should be; [0010], the robot selects the optimum work procedure for assembly (i.e. initial priority order), plans the procedure, and stores it in the storage means (i.e. memory));
determine whether the initial priority order of one or more of the component kits being assembled using the plurality of targets placed in the container is operable according to the detected types, the detected positions and the detected poses ([0016], the planning unit plans an optimal work procedure (i.e. initial priority order) for the robot based on the initial state of each component/target (i.e. type, position, and pose of each component) and the final target state of the assembled components; here, the optimal work procedure is based on the operability of the process which is determined from the types, positions, and poses of the targets);
modify the initial priority order to a modified priority order when one target of the at least two targets is in a first operation under the initial priority order ([0007], the robot determines what the order of assembly of components should be; [0007], the assembly has an initial state and a target/final state; [0011], an intermediate stage during assembly (after the initial state but before the final state) is sequentially updated based on the arrangement of each component; [0013], if a component is missing or needs to be added, the planning means re-plans (i.e. modifies) the optimal work procedure (i.e. initial priority order) for the robot to follow during assembly; here, if there are missing components of the component kit or more components to be assembled with the component kit, the priority order is updated and continues assembling the component kit; here, the optimal work procedure is modified based on the targets available for operation);
cause the robot to assemble at least two targets of the plurality of targets to make the component kit based on the modified priority order ([0010], the robot moves/assembles a plurality of parts to be assembled under the control of the control means according to the optimal work procedure (i.e. determined priority order); [0007], the assembly has an initial state and a target/final state; [0011], an intermediate stage during assembly (after the initial state but before the final state) is sequentially updated based on the arrangement of each component; [0013], if a component is missing or needs to be added, the planning means re-plans (i.e. modifies) the optimal work procedure (i.e. initial priority order) for the robot to follow during assembly; here, if there are missing components of the component kit or more components to be assembled with the component kit, the priority order is modified and continues assembling the component kit); and
repeat the causing of the image capturing device to capture the image ([0017], the information on the intermediate state is sequentially updated and collated with the result of image recognition obtained via the camera; here, the camera repeatedly captures images during the assembly process to repeat and complete the assembly process; [0016], the position and orientation of the components are captured by a camera that supplies the information to the robot), 
the detecting of the types, positions and poses of the plurality of targets ([0016], the recognition unit recognizes the type, position, and orientation of the components based on the image captured by the camera), 
the determining whether the modified priority order is operable ([0016], the planning unit plans an optimal work procedure (i.e. initial priority order) for the robot based on the initial state of each component/target (i.e. type, position, and pose of each component) and the final target state of the assembled components; here, the optimal work procedure is based on the operability of the process which is determined from the types, positions, and poses of the targets), 
the modifying of the modified priority order when the modified priority order is not operable ([0007], the robot determines what the order of assembly of components should be; [0007], the assembly has an initial state and a target/final state; [0011], an intermediate stage during assembly (after the initial state but before the final state) is sequentially updated based on the arrangement of each component; [0013], if a component is missing or needs to be added, the planning means re-plans (i.e. modifies) the optimal work procedure (i.e. initial priority order) for the robot to follow during assembly; here, if there are missing components of the component kit or more components to be assembled with the component kit, the priority order is updated and continues assembling the component kit; here, the optimal work procedure is modified based on the targets available for operation), and 
the causing of the robot to assemble all of the plurality of targets to form a final product ([0010], the robot moves/assembles a plurality of parts to be assembled under the control of the control means according to the optimal work procedure (i.e. determined priority order); [0007], the assembly has an initial state and a target/final state; [0011], an intermediate stage during assembly (after the initial state but before the final state) is sequentially updated based on the arrangement of each component; [0013], if a component is missing or needs to be added, the planning means re-plans (i.e. modifies) the optimal work procedure (i.e. initial priority order) for the robot to follow during assembly; here, if there are missing components of the component kit or more components to be assembled with the component kit, the priority order is modified and continues assembling the component kit).
However, Asaoka does not explicitly teach at least two targets of the plurality of targets being partially overlapped one another.
Kanno teaches at least two targets of the plurality of targets being partially overlapped one another (Fig. 2, targets W are overlapping in container 32; Fig. 7, at least two targets of the plurality of targets are partially overlapping one another).
Asaoka and Kanno are analogous art to the claimed invention since they are from the similar field of assembly robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot of Asaoka with the overlapping targets of Kanno to create a robot that can identify and assemble overlapping parts with one another.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1-8 are rejected over Asaoka in view of Kanno.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664